                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


               DAVID GARY GLADDEN     v.    CHRISTINA L. REIGH

THE HONORABLE SHARON L. GLEASON

DEPUTY CLERK                                CASE NO.    3:19-cv-00099-SLG

 Caroline Edmiston


PROCEEDINGS: MINUTE ORDER FROM CHAMBERS                DATE: May 31, 2019

                    NOTICE REGARDING MOTION TO DISMISS


             Christina L. Reigh has filed a motion to dismiss in the
above-captioned case.1       David Gary Gladden's opposition or notice
of non-opposition to the motion to dismiss motion must be filed and
served within twenty-one (21) days of the date the plaintiff was
served with the motion.2
             If Plaintiff does not file and serve a written opposition
to the motion, the court may grant the motion and dismiss this
case, without further notice to Plaintiff.
             The court further notes that there is no right to an oral
hearing on a motion to dismiss or for summary judgment.                  Under
Local Civil Rule 7.1(f), the court has the discretion to rule on
the papers filed, without oral argument.          If the court decides to
hear oral argument, the court has the discretion to order that the
hearing be conducted telephonically rather than in person.
             This notice shall constitute the only such notice from
the court concerning the motion to dismiss for failure to state a
claim.     The court will not be providing any further information
regarding the interpretation of Federal Rule of Civil Procedure 56,
and cannot entertain unsolicited inquiries about the applicable
rules of procedure.



             1
                See Doc. 9.
         Case 3:19-cv-00099-SLG Document 11 Filed 05/31/19 Page 1 of 2
          Plaintiff shall file a response to the motion to dismiss
at docket number 9 on or before June 18, 2019 or judgment may be
entered in Defendant's favor, without further opportunity for
Plaintiff to respond or oppose.


          IT IS SO ORDERED.




                             Page 2 of 2
      Case 3:19-cv-00099-SLG Document 11 Filed 05/31/19 Page 2 of 2
